UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


UNITED STATES STEEL MINING            
COMPANY, INCORPORATED,
                        Petitioner,
                v.
DIRECTOR, OFFICE OF WORKERS’                 No. 01-2345
COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR;
NESSEL ALESHIRE, Widow of Chester
A. Aleshire, deceased,
                       Respondents.
                                      
            On Petition for Review of an Order of the
                     Benefits Review Board.
                 (00-1109-BLA, 99-0909-BLA)

                      Argued: June 3, 2002
                     Decided: July 17, 2002

     Before MICHAEL and GREGORY, Circuit Judges, and
       Bobby R. BALDOCK, Senior Circuit Judge of the
      United States Court of Appeals for the Tenth Circuit,
                     sitting by designation.


Affirmed by unpublished opinion. Senior Judge Baldock wrote the
opinion, in which Judge Michael and Judge Gregory joined.


                          COUNSEL

ARGUED: Howard Gerald Salisbury, Jr., KAY, CASTO &
CHANEY, P.L.L.C., Charleston, West Virginia, for Petitioner. Ray
Edmond Ratliff, Jr., Charleston, West Virginia, for Respondents.
2         UNITED STATES STEEL MINING COMPANY v. DOWCP
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

BALDOCK, Circuit Judge:

   Chester Aleshire worked in coal mining operations for over
twenty-seven years. Following his death, his widow applied
for survivor benefits under the Black Lung Benefits Act, 30 U.S.C.
§§ 901-962 (BLBA). United States Steel Mining Company (U.S.
Steel), Mr. Aleshire’s former employer, challenged its obligation to
pay the benefits. After an evidentiary hearing, an Administrative Law
Judge (ALJ) awarded benefits to Mrs. Aleshire. U.S. Steel appealed
to the United States Department of Labor (USDL) Benefits Review
Board, and the Board affirmed. U.S. Steel now appeals to this Court.
We have jurisdiction pursuant to 33 U.S.C. § 921(c). We affirm.

                                  I.

   Chester Aleshire worked for over twenty-seven years at various
coal mining operations, including approximately fourteen years with
U.S. Steel. Mr. Aleshire died on August 20, 1997, while hospitalized
following his second heart attack. His widow, Nessel Aleshire,
applied for survivor benefits under the BLBA and the regulations pro-
mulgated thereunder, 20 C.F.R. Parts 718 and 725. The BLBA pro-
vides benefits for coal miners who are totally disabled due to
pneumoconiosis or to survivors of miners who die from pneumoconi-
osis. 30 U.S.C. § 901.

   Pneumoconiosis is a chronic dust disease of the lung arising out of
coal mine employment. Id. § 902(b); 20 C.F.R. § 718.201. To be eli-
gible for benefits, a survivor must prove (1) the miner had pneumoco-
niosis; (2) the miner’s pneumoconiosis arose out of coal mine
employment; and (3) the miner’s death was due to pneumoconiosis.
See 20 C.F.R. § 718.205(a). The claimant has the burden of establish-
ing these elements by a preponderance of the evidence. U.S. Steel
Min. Co., Inc. v. Director, Office of Workers’ Comp. Programs, 187
F.3d 384, 388 (4th Cir. 1999).
          UNITED STATES STEEL MINING COMPANY v. DOWCP                     3
   The USDL Director of the Office of Workers’ Compensation Pro-
grams (OWCP) made an initial finding that Mrs. Aleshire was eligible
for benefits. U.S. Steel challenged its obligation to pay benefits to
Mrs. Aleshire, and the matter was set for a hearing before an ALJ. At
the hearing, U.S. Steel admitted Mr. Aleshire qualified under the Act
as a miner for at least twenty-seven years, and that U.S. Steel is the
employer responsible for paying any benefits awarded.1 The company
denied an obligation to pay benefits, however, because U.S. Steel
contended Mr. Aleshire did not have pneumoconiosis, and, even if he
had the condition, pneumoconiosis did not significantly contribute to
or hasten his death.

   Under the Act and regulations, a miner or his survivor may estab-
lish the miner suffered from pneumoconiosis in four ways: (1) x-ray,
(2) autopsy result, (3) presumption, or (4) reasoned medical opinion.
See 20 C.F.R. § 718.202(a)(1)-(4). The ALJ determined Mrs. Aleshire
failed to prove her husband had pneumoconiosis by x-ray,2 autopsy
result,3 or presumption.4 The ALJ found, however, Mrs. Aleshire suc-
   1
     U.S. Steel is the responsible employer because it was the coal mine
operator that most recently employed Mr. Aleshire. See 20 C.F.R.
§ 725.495(a)(1).
   2
     The ALJ determined the x-ray evidence was inconclusive under
§ 718.202(a)(1). Several x-ray readings indicated pneumoconiosis, while
others did not. Further, Dr. Gaziano, the OWCP Director’s reviewing
consultant, found pneumoconiosis on one reading, yet found no pneumo-
coniosis on another reading a few months later. The ALJ noted that this
finding was inconsistent with the progressive nature of pneumoconiosis.
   3
     The ALJ considered both the autopsy report by Dr. DeJosef, as well
as Dr. Bush’s consultation report. Based on these reports, the ALJ con-
cluded Mrs. Aleshire failed to prove pneumoconiosis by autopsy results
under § 718.202(a)(2) because the autopsy did not make a clear and
definitive diagnosis of pneumoconiosis, and Dr. Bush’s examination of
the autopsy tissues specifically rejected such a diagnosis.
   4
     The ALJ found Mrs. Aleshire failed to prove pneumoconiosis by pre-
sumption under § 718.202(a)(3) because nothing in the record indicated
she qualified for any of the three presumptions referred to in this section.
First, Mrs. Aleshire was not entitled to the presumption in 20 C.F.R.
§ 718.304 because no evidence supported the finding Mr. Aleshire suf-
fered from complicated pneumoconiosis. Second, Mrs. Aleshire was not
entitled to the presumption in 20 C.F.R. § 718.305 because she filed her
claim for benefits after January 1, 1982. Finally, she was not entitled to
the presumption under 20 C.F.R. § 718.306 because Mr. Aleshire died
after March 1, 1978.
4         UNITED STATES STEEL MINING COMPANY v. DOWCP
cessfully established pneumoconiosis under § 718.202(a)(4). Under
that provision, notwithstanding a negative x-ray, a finding of pneumo-
coniosis may be made if a physician, exercising reasoned medical
judgment, finds the miner suffered from pneumoconiosis as defined
in 20 C.F.R. § 718.201. Section 718.201 defines pneumoconiosis as
"a chronic dust disease of the lung and its sequelae, including respira-
tory or pulmonary impairments, arising out of coal mine employment.
This definition includes both medical, or ‘clinical’, pneumoconiosis
and statutory, or ‘legal’, pneumoconiosis." Medical pneumoconiosis
is a clinical diagnosis of pneumoconiosis. Legal pneumoconiosis, on
the other hand, includes various pulmonary and respiratory disorders
which are not included in the medical diagnosis of pneumoconiosis.
Thus, a coal miner may have legal pneumoconiosis even if he does
not have medical pneumoconiosis. See Hobbs v. Clinchfield Coal Co.,
45 F.3d 819, 821 (4th Cir. 1995).

   At the hearing, the parties presented various medical opinions. Dr.
Curtis Dehmlow, Mr. Aleshire’s attending physician at death, com-
pleted the death certificate. Although both parties contended the death
certificate is illegible, the ALJ found the cause of death on the death
certificate to be "overwhelming sepsis and respiratory infection." Dr.
Aniano B. DeJosef conducted the autopsy. The autopsy report listed
the cause of death as "septicemia, klebsiella pneumoniae." The
autopsy final diagnosis, however, included a host of conditions,
including "chronic obstructive pulmonary disease, marked interstitial
fibrosis, marked with anthracotic pigments." Dr. Dehmlow subse-
quently reviewed the autopsy report and concluded the interstitial
fibrosis with anthracotic pigments was

    a classic pathological finding of "black lung" and means that
    the . . . coal dust [was] inhaled into his lung in such a fash-
    ion that . . . this patient had black lung disease and . . . that
    it contributed significantly to his respiratory failure and sub-
    sequent death because it predisposed him to ventilatory sup-
    port and thus pneumonia and terminal sepsis.

  Additionally, Mrs. Aleshire presented the opinions of physicians
who had treated Mr. Aleshire during his life. Dr. Melchor F. Vidal,
who treated Mr. Aleshire for chronic obstructive pulmonary disease
and heart problems, concluded that "due to the past histories such as
          UNITED STATES STEEL MINING COMPANY v. DOWCP                 5
                                                               5
a miner for 32 years & treatment, & diagnosis of co-worker[ ] pneu-
moconiosis," the disease contributed "to a significant degree" to Mr.
Aleshire’s death. Dr. Martin Fritzhand treated Mr. Aleshire in 1980
for worsening shortness of breath. Dr. Fritzhand diagnosed Mr.
Aleshire with chronic obstructive pulmonary disease, and concluded
Mr. Aleshire’s chronic shortness of breath was due to his long expo-
sure to coal dust. Dr. Fritzhand’s conclusion was based on the miner’s
history of worsening shortness of breath, extensive coal mining his-
tory, physical examination, chest x-ray, pulmonary function test, and
arterial blood gas tests. Dr. Pathom Thavaradhara, who examined Mr.
Aleshire in 1986 for increased shortness of breath, diagnosed pneu-
moconiosis based on Mr. Aleshire’s history in coal mining, a chest x-
ray, pulmonary function and blood gas studies.

   In addition to these medical opinions, the OWCP Director con-
sulted Dr. Dominic J. Gaziano, a B-reader6 who is Board-certified in
Internal Medicine and Chest Disease, for an opinion in this case. Dr.
Gaziano reviewed Mr. Aleshire’s case file and answered a series of
questions posed by the Claims Examiner on a form. Dr. Gaziano indi-
cated (1) Mr. Aleshire had pneumoconiosis; (2) he was not totally dis-
abled due to the condition prior to his death; (3) his death was not due
to pneumoconiosis; (4) his death was not caused by complications
from pneumoconiosis, (5) he did not have complicated pneumoconio-
sis; however, (6) pneumoconiosis was a substantially contributing
cause or factor leading to Mr. Aleshire’s death.

   U.S. Steel presented the sole contrary opinion of Dr. Stephen T.
Bush, a well-credentialed pathologist. Dr. Bush examined Mr.
Aleshire’s medical records, the autopsy report, Dr. Dehmlow’s opin-
ion, and thirty-five histologic slides of tissues from the autopsy. Dr.
Bush concluded, "I can state with reasonable medical certainty that
the lungs show no occupational disease, specifically no coalworkers’
pneumoconiosis." Dr. Bush concluded Mr. Aleshire had adult respira-
tory distress syndrome as a result of hypotension and infection. Dr.
Bush specifically rejected Dr. Dehmlow’s diagnosis of black lung, by
  5
   Presumably the doctor meant "coalworker."
  6
   A B-reader has demonstrated proficiency in evaluating x-rays. See 20
C.F.R. § 718.202(a)(1)(ii)(E).
6             UNITED STATES STEEL MINING COMPANY v. DOWCP
contrasting the findings in the autopsy with those normally associated
with black lung.7

   After reviewing these conflicting medical opinions, the ALJ deter-
mined that "although the evidence is inconclusive regarding whether
the miner suffered from ‘medical’ pneumoconiosis, he clearly suf-
fered from ‘legal’ pneumoconiosis (i.e., a respiratory or pulmonary
impairment significantly related to, or substantially aggravated by,
dust exposure in coal mine employment.)." The ALJ also found Mr.
Aleshire’s death was "due to" pneumoconiosis. Pursuant to
§ 718.205(c)(4), a miner’s death will be considered "due to" pneumo-
coniosis if pneumoconiosis was a substantially contributing cause of
death, even if another primary cause of death is identified. The ALJ
found that although pneumoconiosis was not the direct cause of Mr.
Aleshire’s death, the weight of the evidence indicated pneumoconio-
sis was a substantially contributing cause of his death. Specifically,
the ALJ relied on the opinions of Drs. Dehmlow, Vidal, and Gaziano.
Only Dr. Bush’s report contradicted these opinions. The ALJ found
that the opinion of the majority of physicians was consistent with Mr.
Aleshire’s lengthy employment in the coal mining industry, his long
and worsening history of shortness of breath, abnormalities in clinical
tests, and his death by a respiratory-related cause. Accordingly, the
ALJ awarded benefits to Mrs. Aleshire.
    7
     Dr. Bush explained in his report:
        The quoted portions of the microscopic description by the
        autopsy pathologist do not describe lesions resulting from coal-
        mine dust exposure. Coalworker micronodules consist of black
        dust pigment in macrophages and free in the tissue associated
        with a fibrous reaction forming stellate lesions surrounded by
        dilated air spaces. In contrast, the histologic slides show black
        dust pigment beneath the pleura but virtually none in the lung
        substance. Groups of alveolar macrophages contain a yellow-
        brown pigment most consistent with iron resulting from chronic
        congestive heart failure. Diffuse interstitial fibrosis is not a fea-
        ture of coalworkers’ disease. In this case the interstitial fibrosis
        is relatively young collagen rather than the dense collagen of a
        chronic process of long duration. The histologic changes in the
        lungs as observed and described by me and as observed and
        described by Dr. Dejosef bear no resemblance to the changes of
        coalworkers’ pneumoconiosis.
         UNITED STATES STEEL MINING COMPANY v. DOWCP                 7
                                 II.

   We review an order of the USDL Benefits Review Board by inde-
pendently reviewing the record to determine whether the ALJ’s find-
ings of fact were supported by substantial evidence. Island Creek
Coal Co. v. Compton, 211 F.3d 203, 207 (4th Cir. 2000). Substantial
evidence is "such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion." Id. at 207-08. We review
the legal conclusions of the Board and the ALJ de novo. Id. at 208.

                                 A.

   U.S. Steel first contends the ALJ’s finding that Mr. Aleshire suf-
fered from pneumoconiosis is not supported by substantial evidence.
U.S. Steel argues the ALJ erred by failing to give the proper weight
to the only two opinions—the autopsy report by Dr. DeJosef, and the
consultation report by Dr. Bush—that were based on actually viewing
the autopsy slides. Neither of these two reports diagnosed Mr.
Aleshire with pneumoconiosis. U.S. Steel contends the other doctors
rendered unsupported and conclusory opinions based on Mr.
Aleshire’s employment history, and not on objective medical evi-
dence.

   The ALJ specifically found Mr. Aleshire had "legal" pneumoconio-
sis, as opposed to "medical" pneumoconiosis. As we have previously
explained,

    Although "coal workers’ pneumoconiosis" may be used syn-
    onymously with pneumoconiosis in medical circles, the two
    terms are distinct legally. First, § 718.201 includes coal
    workers’ pneumoconiosis as only one of several possible
    ailments which could satisfy the legal definition of pneumo-
    coniosis. Furthermore, the comparative breadth of the legal
    definition contained in § 718.201 is indicated by its inclu-
    sion of certain disorders which medically are different from
    pneumoconiosis. . . . Although all of the disorders explicitly
    mentioned in § 718.201 are medically similar, what is
    important is that a medical diagnosis finding no coal work-
    ers’ pneumoconiosis is not equivalent to a legal finding of
    no pneumoconiosis. Clearly, the legal definition of pneumo-
8         UNITED STATES STEEL MINING COMPANY v. DOWCP
    coniosis contained in § 718.201 is significantly broader
    than the medical definition.

Hobbs, 45 F.3d at 821 (emphasis added). For example, chronic
obstructive pulmonary disorder is encompassed within the legal defi-
nition of pneumoconiosis under the Act. 20 C.F.R. § 718.201(a)(2)
(listing chronic obstructive pulmonary disease as a type of "legal"
pneumoconiosis); Warth v. Southern Ohio Coal Co., 60 F.3d 173, 175
(4th Cir. 1995) ("Chronic obstructive lung disease thus is encom-
passed within the definition of pneumoconiosis for purposes of enti-
tlement to Black Lung benefits.").

   The ALJ relied on five concurring medical opinions, ranging from
Mr. Aleshire’s treating physicians to a board certified specialist, that
Mr. Aleshire had pneumoconiosis or chronic obstructive pulmonary
disorder as a result of his coal mining employment. These opinions
were based on work history, medical history, physical examinations,
x-rays, pulmonary function studies, blood gas tests, and Mr.
Aleshire’s death from a respiratory-related cause. The ALJ considered
and rejected Dr. Bush’s sole contrary opinion, which made a medical
finding of no pneumoconiosis. Although Dr. Bush’s report states that
at death Mr. Aleshire suffered from adult respiratory syndrome result-
ing from hypotension and infection, Dr. Bush does not explicitly
address whether Mr. Aleshire’s chronic respiratory problems dating
back several years were a result of his work in the coal mines, i.e.,
whether he suffered from any form of legal pneumoconiosis. The
ALJ’s finding of legal pneumoconiosis therefore was supported by
substantial evidence.

                                  B.

   U.S. Steel also asserts the ALJ’s determination that pneumoconio-
sis substantially contributed to Mr. Aleshire’s death was not sup-
ported by substantial evidence. Pneumoconiosis substantially
contributes to a miner’s death if the disease hastens death in any way.
Piney Mountain Coal Co. v. Mays, 176 F.3d 753, 757 (4th Cir. 1999)
(citing Shuff v. Cedar Coal Co., 967 F.2d 977, 979-80 (4th Cir.
1992)). U.S. Steel again argues the ALJ erred by relying on several
doctors’ conclusory and unsupported statements that pneumoconiosis
caused Mr. Aleshire’s death. U.S. Steel argues the doctors’ conclu-
          UNITED STATES STEEL MINING COMPANY v. DOWCP                9
sory opinions are not reliable, probative, and substantial evidence
upon which to base a finding that pneumoconiosis hastened Mr.
Aleshire’s death. See U.S. Steel Min. Co., 187 F.3d at 389.

   The ALJ’s finding of causation was based on substantial evidence
in the form of several doctors’ opinions, which in turn were based on
medical history, employment history, physical exams, x-rays, clinical
tests, and the autopsy report which listed chronic obstructive pulmo-
nary disease, a form of legal pneumoconiosis, as one of several causes
of death. Drs. Dehmlow, Vidal, and Gaziano concluded pneumoconi-
osis was either a direct or contributing cause of Mr. Aleshire’s death.
Unlike the doctor in U.S. Steel Min. Co. who opined that it was "pos-
sible" the miner died from pneumoconiosis, Drs. Dehmlow, Vidal,
and Gaziano definitively concluded pneumoconiosis contributed to
Mr. Aleshire’s death. Compare id. at 389-90. The ALJ credited these
opinions as most consistent with Mr. Aleshire’s employment history,
long history of chronic and worsening respiratory problems, abnor-
malities in Mr. Aleshire’s clinical tests over the years, and his death
from a respiratory-related cause.

   Dr. Bush’s contrary opinion relied on his conclusion that Mr.
Aleshire did not have pneumoconiosis. Because the ALJ had substan-
tial evidence to find Mr. Aleshire had legal pneumoconiosis, the ALJ
was free to reject Dr. Bush’s contrary conclusion that Mr. Aleshire
did not die from the disease. Compton, 211 F.3d at 214 (where ALJ
has found pneumoconiosis exists, ALJ may reject physician’s opinion
pneumoconiosis did not cause death where the physician’s causation
analysis depends upon his opinion that the miner did not have pneu-
moconiosis).

                                 III.

  In sum, the ALJ’s findings that Mr. Aleshire had pneumoconiosis
and that the disease hastened Mr. Aleshire’s death are supported by
substantial evidence. We therefore affirm the Benefits Review
Board’s decision affirming the ALJ’s grant of survivor benefits to
Mrs. Aleshire.

                                                          AFFIRMED